DETAILED ACTION

This action is responsive to communications filed on July 18, 2022. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,599,762 and U.S. Patent No. U.S. Patent No. 11,392,759. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortara et al., US Patent Application Publication no. US 2015/0073828 (“Mortara”), and further in view of Choi et al., US Patent Application Publication no. US 2010/0010977 (“Choi”).
Claim 1:
	Mortara teaches or suggests a dynamic electronic form system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the dynamic electronic form system to perform:
	integrating a dataset with an electronic form, the dataset including entries (see Fig. 2; para. 0003 - for each of a plurality of reference input strings contained within one or more of a plurality of reference files within a database, identifying a frequency with which the reference input string appears in the plurality of reference files. The plurality of reference files include textual data relating to medical data; para. 0020 - reference database contains files that include text relating to medical data (e.g., sample medical image reporting files). suggestions provided may be based in part on a location into which the partial text is entered. Suggestions may be generated based in part on a frequency with which certain textual input strings appear in the reference files in the database. customized to a particular individual or institution using the system (e.g., by using one or more reference files associated with the user, such as previous entries of the user; para. 0026 – reference files 130 may contain previously entered textual data; para. 0031 – determine suggested input strings from among the reference strings based in part on a location in which the partial textual input is provided; para. 0038 - within reference files in a database.);
	populating the electronic form with data entry fields (see Fig. 10; para. 0020 – which line of a text-entry field, which field in a multiple-field data entry form, etc.; para. 0031 - text entry field within a data form, and the data form may have multiple text entry field portions (e.g., multiple separate text entry input boxes, multiple lines within a text entry field, etc.); para. 0038 – data entry form 1000 including several fields 1005, 1010, and 1015 into which text relating to a medical image can be input.);
	accepting at least a partial input un a particular data entry field of the data entry fields (see para. 0025 - receive a partial textual input from a user relating to medical data (e.g., an ECG signal displayed to the user) (205). The partial textual input may include a string of one or more characters the user has entered within a text entry field; para. 0026 - receive the partial textual input and determine one or more suggested input strings for completing the textual input based on data stored in reference database);
	determining strengths of correlation between the at least partial input and respective particular entries of the dataset (see para. 0028 - configured to measure and/or represent frequency of appearance in one or more of a variety of different manners. and/ or any other quantitative measure representative of how frequent or common the reference text is within reference files 130. In some embodiments, this analysis may be perfom1ed in real-time by system 100 upon receipt of a partial textual input for which suggestions are to be provided; para. 0029 - selecting a predetermined number of reference text strings having the highest frequency values, selecting all reference text strings having frequency values above a particular threshold value, etc. In some embodiments, the suggestions may be presented to the user in a Iist. In some embodiments, the order of the suggestions in the list may be a descending order of frequency values; para. 0030 - analyzes the relevance of the reference strings to the partial textual input. combined score for use in selecting reference text strings as suggestions based on a weighted combination of the frequency values and match scores);
	importing, into the electronic form, a subset of the particular entries based on the respective strengths of correlation (see para. 0020 - list of suggested input text strings may be provided for which the partial text input from the user matches a portion of the input string and the suggested input text strings appear with a relatively high frequency within the reference files in the database; para. 0029 - selecting a predetermined number of reference text strings having the highest frequency values, selecting all reference text strings having frequency values above a particular threshold value, etc. In some embodiments, the suggestions may be presented to the user in a Iist. having frequency values above a particular threshold value, etc.; In some embodiments, the order of the suggestions in the list may be a descending order of frequency values; para. 0030 - text matching process may determine strings that are most textually relevant based on whether the reference string includes a full match of the partial input, a match of one or more words of the partial input, a match of one or more synonyms of words in the partial input, etc.);
	receiving a selection of a particular entry of the subset of particular entries (see para. 0026 - user may select one or more of the suggestions, and system 100 may replace the partial textual input with the selected suggestion(s) in the text entry field.); and 
	in response to receiving the selection, modifying information prompted by a subsequent data entry field or repopulating a subsequent field that displays information corresponding to the changed input (see para. 0026 - user may select one or more of the suggestions, and system 100 may replace the partial textual input with the selected suggestion(s) in the text entry field; para. 0032 - system 100 may be configured to determine suggestions for completing partial text entry in one portion of a data entry field or form based on text entered into another portion of the field/form. suggestions for a partial textual input into the second line of the field may be determined based in part on the content of the first line text. Text entered in one portion of the form may increase or decrease a likelihood that particular reference strings are the text the user intends to enter in another portion of the form; para. 0038 - suggestions provided in one field (e.g., field 1015) may be determined based in part on text input in one or more other fields).
	Mortara fails to explicitly disclose based on hash values of the particular entries.
	Choi teaches or suggests based on hash values of the particular entries (see para. 0021 - illustrates a mapping function and data structures for processing partial search queries. A partial search query 302 received from a respective user is processed by a mapping function. the mapping function 304 and chunk table 306 may be implemented using a hash function and hash table.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mortara, to include based on hash values of the particular entries for the purpose of efficiently mapping inputs to dataset entries using hash functions, improving matching and retrieval operations, as taught by Choi (0021).
Claim(s) 8 and 15:
Claim(s) 8 and 15 correspond to Claim 1, and thus, Mortara and Choi teach or suggest the limitations of claim(s) 8 and 15 as well.

Claim 2:
	Mortara further teaches or suggests wherein the importing of the subset of particular entries is in a pull down window (see Fig 7 and 10; para. 0037 - suggestions 710 that may be presented to a user upon entry of the partial textual input "A" within a text input field 705 of interface 515. the scrollbar on the right side of the suggestion box may be used to scroll down and view additional suggestions.).
Claim(s) 9 and 16:
Claim(s) 9 and 16 correspond to Claim 2, and thus, Mortara and Choi teach or suggest the limitations of claim(s) 9 and 16 as well.

Claim 6:
	Mortara further teaches or suggests wherein determining the strengths of correlation is based on a comparison of properties and subjects between the at least the partial input and respective particular entities of the dataset (see para. 0020 - list of suggested input text strings may be provided for which the partial text input from the user matches a portion of the input string and the suggested input text strings appear with a relatively high frequency within the reference files in the database; para. 0029 - selecting a predetermined number of reference text strings having the highest frequency values, selecting all reference text strings having frequency values above a particular threshold value, etc. In some embodiments, the suggestions may be presented to the user in a Iist. having frequency values above a particular threshold value, etc.; In some embodiments, the order of the suggestions in the list may be a descending order of frequency values; para. 0030 - text matching process may determine strings that are most textually relevant based on whether the reference string includes a full match of the partial input, a match of one or more words of the partial input, a match of one or more synonyms of words in the partial input, etc.).
Claim(s) 13 and 20:
Claim(s) 13 and 20 correspond to Claim 6, and thus, Mortara and Choi teach or suggest the limitations of claim(s) 13 and 20 as well.

Claim 7:
	Choi further teaches or suggests wherein the hash values comprise encrypted or encoded values of the entries (see para. 0021 - illustrates a mapping function and data structures for processing partial search queries. A partial search query 302 received from a respective user is processed by a mapping function. the mapping function 304 and chunk table 306 may be implemented using a hash function and hash table.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mortara, to include wherein the hash values comprise encrypted or encoded values of the entries for the purpose of efficiently mapping inputs to dataset entries using hash functions, improving matching and retrieval operations, as taught by Choi (0021).
Claim(s) 14:
Claim(s) 14 correspond to Claim 7, and thus, Mortara and Choi teach or suggest the limitations of claim(s) 14 as well.

Allowable Subject Matter
Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the double patenting rejection indicated above.

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Humpherys, US Patent Application Publication no. US 2015/0032478;
Goodman et al., US Patent Application Publication no. US 2005/0257134.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176